Norval, J.
This was an application for mandamus against the secretary of state to determine the validity of the nomination of R. S. Proudfit, and the right to have his name printed upon the official ballot as the nominee of the democratic party for congress in the fifth congressional district in this state. Two certificates of nomination of candidates for said office were filed with the secretary of state, both upon their, face in apparent conformity with the requirements of the election law, and each purporting to be a certificate of nomination by the democratic party of that congressional district, in one of which R. D. Sutherland was named as the candidate, and the other certificate R. S. Proudfit was stated to be the nominee. *40The respondent overruled the objections filed to the last named certificate. The facts and the questions involved are identical with those in State v. Piper, 50 Neb., 25, and following the decision therein, the writ must be denied.
Writ denied.
Irvine and Ryan, CC., not sitting.